DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/06/2021. 
Claim(s) 1, 2, 12-15 and 20 are currently pending. 
Claim(s) 1 and 20 have been amended. 
Claim(s) 3-11 and 16-19 have been canceled. 

Response to Amendment
The amendment filed on 07/06/2021 under 37 CFR 1.312 has been entered.

Allowable Subject Matter
Claims 1, 2, 12-15 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14 and 20
The prior art of record, whether alone or in combination, fails to teach or fairly suggest: a first insulative seal, located between the plurality of pouch/battery cells and the housing top, that functions as a buffer and contacts each pouch/battery cell of the plurality of pouch/battery cells; and a base insulator, located between the plurality of pouch/battery cells and the housing bottom, that functions as a second buffer and contacts each pouch/battery cell of the plurality of pouch/battery cells; wherein: the plurality of pouch/battery cells of each pouch/battery cell array are not in contact with pouch/battery cells of other pouch/battery cell arrays of the pressurized battery module/apparatus, in the context of other limitations recited in the claims.
Ota’646 teaches a pressurized battery module (300) [Figs. 2-3, paragraphs 0130, 0133 and 0157], comprising: a sealed housing (260) [Figs. 2-3, paragraphs 0130 and 133]; a plurality of pouch cell arrays (310-330) [Figs. 2-3, paragraphs 0131-0133], each comprising: a plurality pouch cells (201-203) stacked against each other.
Ota’646 further teaches an upper lid/surface of the housing (260) and a bottom lid/surface of the housing (260).  However, said surfaces constitute the respective housing top and bottom.  Such cannot perform as the claims first insulative seal and base insulator, more so due to the contact requirements of the insulative seal and bottom insulator with each pouch cell.
Fukuda’375 teaches a battery module [Fig. 2 and paragraph 0030] comprising a plurality of leads (3) [Fig. 2, paragraph 0031] and a polymer based sealant (corresponding to thermal adhesive layer 4 comprising a polymer material) [Fig. 2, paragraphs 0035-0036].   However, Fukufa’375 is also silent with regards to the claimed first insulative seal and base insulator.
	One would not be motivated to perform said modification because such would require a substantial reconstruction and redesign of the elements shown in Figs. 2-3 of Ota’646 thereby rendering Ota’646 unsatisfactory for its intended purpose.
Regarding claims 2, 12, 13 and 15
Claims 2, 12, 13 and 15 are allowed based on their dependency on claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721